[Cite as State v. Collins, 2022-Ohio-4353.]

                          IN THE COURT OF APPEALS
                FIRST APPELLATE DISTRICT OF OHIO
                           HAMILTON COUNTY, OHIO




STATE OF OHIO,                                :   APPEAL NO. C-220147
                                                  TRIAL NO. B-2002497
       Plaintiff-Appellee,                    :

 vs.                                          :
                                                     O P I N I O N.
RICO COLLINS,                                 :

    Defendant-Appellant.                      :




Criminal Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Affirmed in Part, Sentences Vacated in Part, and Cause
                             Remanded

Date of Judgment Entry on Appeal: December 7, 2022



Joseph T. Deters, Hamilton County Prosecuting Attorney, and Alex Scott Havlin,
Assistant Prosecuting Attorney, for Plaintiff-Appellee,

The Law Office of John D. Hill and John D. Hill, for Defendant-Appellant.
                      OHIO FIRST DISTRICT COURT OF APPEALS



MYERS, Presiding Judge.

       {¶1}    This is the second time this case has been before us.           Originally,

defendant-appellant Rico Collins entered guilty pleas following the trial court’s denial
of his motion to suppress evidence. We reversed his convictions, holding that his trial
counsel had been ineffective by allowing him to plead guilty instead of no contest and

by failing to advise him that his guilty pleas waived his right to appeal the denial of his
motion to suppress. State v. Collins, 2022-Ohio-452, 185 N.E.3d 146 (1st Dist.).
       {¶2}    On remand, Collins entered pleas of no contest to aggravated possession

of drugs, fentanyl possession, improper handling of a firearm in a motor vehicle, and

carrying a concealed weapon. The trial court found him guilty and imposed a one-year
term of intensive-supervision community control for each of the offenses.

       {¶3}    In two assignments of error, Collins argues that the trial court erred by

overruling his motion to suppress evidence and by failing to merge the weapons
offenses for sentencing purposes. We hold that the court properly denied the motion

to suppress because the police officer’s approach and questioning of Collins, who was

seated in a parked vehicle, was a consensual encounter that did not require reasonable
suspicion of criminal activity. However, because the offenses of carrying a concealed

weapon and improper handling of a firearm in a motor vehicle were allied offenses of
similar import, we hold that the trial court erred by imposing separate sentences for
each of those offenses.
                            The Suppression Hearing
       {¶4}    At the hearing on Collins’s motion to suppress, the state presented the
testimony of Cincinnati Police Officer Joshua Condon, and the parties jointly

submitted video footage from another officer’s body-worn camera.
       {¶5}    Officer Condon testified that on May 22, 2020, he was part of a gun-
crime task force working in the West End neighborhood when a plainclothes officer
reported that he witnessed an illegal dice game in the vicinity. According to Officer
Condon, police know dice games “for the high level of drugs and guns associated with


                                                2
                      OHIO FIRST DISTRICT COURT OF APPEALS



them.” By the time that Officer Condon arrived on the scene, other police officers there
had already arrested several people involved in the dice game.

       {¶6}    Officer Condon noticed a car “with very heavy tint[ed]” windows that
was parked on the street, about ten to 15 feet from the stoop where the dice game had
been played. The car was running, but due to the “[v]ery, very dark” tint of its

windows, the officer was unable to see if there were any occupants in it. The officer
testified that a tinted-windows violation is a citable offense.
       {¶7}    As Officer Condon approached the car, he could see at least two

individuals “laid back in the seats.” He knocked lightly on the driver’s window and

asked Collins, who was seated in the driver’s seat, to roll down the window. When
Collins did so, the officer asked if he had identification, and Collins produced an ID

for the officer. At some point, the officer noticed that there was a third individual in

the back seat of the car.
       {¶8}    The officer testified that Collins “kept reaching toward the center

console.” While Collins was handing over his ID or while the officer was looking at the

ID, the officer noticed a bag of pills in plain view on the seat between Collins’s legs
“that [Collins] attempted to conceal.” The officer said:

       It looked to me like it was what ended up being meth pills. So multi - -
       multiple colored meth stamped to look like ecstasy. I believe some of
       them were chipped off and broken * * * because there was a powder
       residue as well.
       {¶9}    Police removed the occupants from the car and then searched the car.
In addition to recovering the bag of pills from where Collins had been sitting, officers

found a bag of cocaine in the center console and a gun under the driver’s seat.
       {¶10} At the conclusion of the hearing, the trial court denied the motion to
suppress. It found that police had reasonable suspicion to approach Collins’s car
because it was a “high-crime area, lots of guns and drugs in that area.” The court found




                                                3
                      OHIO FIRST DISTRICT COURT OF APPEALS



that police “had every right to go and investigate, especially a car running, with heavy
window tint, to see who’s in the car.”

                             The Motion to Suppress
       {¶11} In his first assignment of error, Collins argues that the trial court erred
by denying his motion to suppress evidence obtained during the search of the car. He

does not contest that the drugs in plain view on his lap provided a valid basis for a
search of the car—he challenges only the “validity of the original investigatory stop
itself.” He asserts that police initiated an investigatory stop without reasonable

suspicion to approach his car and that the court should have suppressed the evidence

obtained in the ensuing search.
       {¶12} Appellate review of a motion to suppress evidence presents a mixed
question of law and fact. State v. Burnside, 100 Ohio St.3d 152, 2003-Ohio-5372, 797

N.E.2d 71, ¶ 8. We must accept the trial court’s factual findings if they are supported
by competent, credible evidence, but we review de novo the trial court’s application of

the law to those facts. Id. In this case, we hold that the trial court properly denied the

motion to suppress, but on different grounds.            Contrary to the trial court’s
determination that the stop was an investigatory one requiring reasonable suspicion

of criminal activity, we hold that the encounter between Collins and police was
consensual and did not require any suspicion of criminal activity.
       {¶13} For purposes of determining the protections afforded by the Fourth
Amendment, the United States Supreme Court has identified three categories of
police-citizen contacts: (1) a seizure that constitutes an arrest; (2) an investigative, or
Terry stop; and (3) a consensual encounter. State v. Mitchem, 1st Dist. Hamilton No.

C-130351, 2014-Ohio-2366, ¶ 17, citing Florida v. Royer, 460 U.S. 491, 501-507, 103
S.Ct. 1319, 75 L.Ed.2d 229 (1983). An arrest requires probable cause to believe that a
person has committed an offense. Beck v. Ohio, 379 U.S. 89, 91, 85 S.Ct. 223, 13
L.Ed.2d 142 (1964); State v. Jordan, 166 Ohio St.3d 339, 2021-Ohio-3922, 185 N.E.3d
1051, ¶ 19. An investigative stop requires reasonable suspicion of criminal activity.


                                                4
                     OHIO FIRST DISTRICT COURT OF APPEALS



Terry v. Ohio, 392 U.S. 1, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968). But a consensual
encounter requires neither probable cause nor reasonable suspicion of criminal

activity, and “will not trigger Fourth Amendment scrutiny[.]” Florida v. Bostick, 501
U.S. 429, 434, 111 S.Ct. 2382, 115 L.Ed.2d 389 (1991); State v. Thomas, 2017-Ohio-
4068, 92 N.E.3d 93, ¶ 23 (8th Dist.).

       {¶14} The Supreme Court has explained:
       Our cases make it clear that a seizure does not occur simply because a
       police officer approaches an individual and asks a few questions. So

       long as a reasonable person would feel free “to disregard the police and

       go about his business,” California v. Hodari D., 499 U.S. 621, 628, 113
       L.Ed.2d 690, 111 S.Ct. 1547 (1991), the encounter is consensual and no

       reasonable suspicion is required.

Bostick at 434. Therefore, an officer does not need reasonable suspicion to “ask
questions of that individual [or to] ask to examine the individual’s identification[.]”

Id. at 434-435; State v. Taylor, 106 Ohio App.3d 741, 752, 667 N.E.2d 60 (2d

Dist.1995).
       {¶15} Even if a police officer approaches a parked car and questions the car’s
occupants, the officer’s “conduct does not constitute a seizure and does not require a
reasonable and articulable suspicion of criminal activity.” State v. Boys, 128 Ohio
App.3d 640, 642, 716 N.E.2d 273 (1st Dist.1998); see State v. Gonzales, 9th Dist.
Medina No. 18CA0072-M, 2019-Ohio-1928, ¶ 15; State v. Johnston, 85 Ohio App.3d
475, 478, 620 N.E.2d 128 (4th Dist.1993). “ ‘Generally, when a police officer merely
approaches and questions persons seated within parked vehicles, a consensual

encounter occurs that does not constitute a seizure so as to require reasonable
suspicion supported by specific and articulable facts.’ ” State v. Keister, 2d Dist.
Montgomery No. 29081, 2022-Ohio-856, ¶ 27, quoting State v. Mayberry, 2d Dist.
Montgomery No. 23736, 2010-Ohio-4081, ¶ 25, quoting State v. Jones, 188 Ohio
App.3d 628, 2010-Ohio-2854, 936 N.E.2d 529, ¶ 20 (10th Dist.).


                                              5
                      OHIO FIRST DISTRICT COURT OF APPEALS



       {¶16} Contrary to Collins’s argument that his encounter with Officer Condon
was an investigatory stop requiring reasonable suspicion, the encounter was a

consensual one. See State v. Lyle, 1st Dist. Hamilton No. C-190447, 2020-Ohio-4683,
¶ 19 (officer’s knocking on the passenger window to ask if he or the driver had heard
gunshots was a consensual encounter). The officer did not need reasonable suspicion

to knock on the window of Collins’s parked car or to ask for his identification.
Therefore, we hold that the trial court properly denied Collins’s motion to suppress.
We overrule the first assignment of error.

                                     Sentencing
       {¶17} In his second assignment of error, Collins argues that carrying a
concealed weapon and improperly handling a firearm in a motor vehicle were allied

offenses of similar import and that the trial court erred by failing to merge the offenses
for sentencing. We review the trial court’s determination regarding merger de novo.

State v. Williams, 134 Ohio St.3d 482, 2012-Ohio-5699, 983 N.E.2d 1245, ¶ 1; State v.

Smith, 1st Dist. Hamilton No. C-190235, 2020-Ohio-3516, ¶ 5.
       {¶18} Collins was convicted of carrying a concealed weapon under R.C.
2923.12(A)(2), which prohibits knowingly carrying or having concealed ready at hand,
a handgun. He was also convicted of improper handling of a firearm in a motor vehicle
under R.C. 2923.16(B), which provides: “No person shall knowingly transport or have
a loaded firearm in a motor vehicle in such a manner that the firearm is accessible to
the operator or any passenger without leaving the vehicle.”
       {¶19} Where the same conduct by the defendant can be construed to
constitute two or more allied offenses of similar import, R.C. 2941.25(A) provides that

the defendant may be convicted of only one offense. However, where the defendant’s
conduct constitutes two or more offenses of dissimilar import, or where the
defendant’s conduct results in two or more offenses of the same or similar kind

committed separately or with a separate animus as to each, R.C. 2941.25(B) provides
that the defendant may be convicted of all of them.


                                                6
                       OHIO FIRST DISTRICT COURT OF APPEALS



       {¶20} To determine whether carrying a concealed weapon and improper
handling of a firearm in a motor vehicle were allied offense requiring merger, we must

apply the three-part test set forth in State v. Ruff, 143 Ohio St.3d 114, 2015-Ohio-995,
34 N.E.3d 892: “(1) Were the offenses dissimilar in import or significance? (2) Were
they committed separately? and (3) Were they committed with separate animus or

motivation?” Ruff at ¶ 31; State v. McAlpin, Slip Opinion No. 2022-Ohio-1567, ¶ 194.
An affirmative answer to any one of the Ruff questions means that the offenses are not
allied offenses of similar import and that the defendant may be convicted of each of

the offenses.    Ruff at ¶ 31.    The analysis is fact-dependent and focuses on the

defendant’s conduct. Id. at ¶ 26.
       {¶21} In a case with similar facts, the Second District applied the Ruff test and
concluded that the defendant’s convictions for carrying a concealed weapon and

improper handling of a firearm in a motor vehicle were allied offenses of similar
import that should have merged. See State v. Crossley, 2020-Ohio-6639, 164 N.E.3d

585, ¶ 26 (2d Dist.). First, the court determined that the resulting harm in that case

was the same for both offenses—a person has a readily accessible firearm that could
be used to harm others—and therefore, the offenses were not dissimilar in import. Id.

at ¶ 21. Second, the court found that the offenses in that case were not committed
separately because both stemmed from the defendant’s placing a loaded firearm under
the front seat of his vehicle. Id. at ¶ 22. Finally, the court found that the defendant
committed the offenses with a single animus, which was to hide a loaded firearm under
the front seat of his vehicle. Id. at ¶ 25.
       {¶22} We are persuaded by the Second District’s reasoning in Crossley.
Consequently, we hold that, under the facts of this case, the offenses of carrying a
concealed weapon and improper handling of a firearm in a motor vehicle were not
dissimilar in import, were not committed separately, and were not committed with a
separate animus where Collins placed the loaded firearm under his seat. We recognize
that under different facts, carrying a concealed weapon and improper handling might


                                               7
                      OHIO FIRST DISTRICT COURT OF APPEALS



be separate offenses under Ruff. But here, we hold that they are not and find that the
trial court erred by sentencing Collins for both weapons offenses. We sustain the

second assignment of error.
                                      Conclusion
       {¶23} Because the offenses of carrying a concealed weapon and improper
handling of a firearm in a motor vehicle were allied offenses of similar import, we
vacate the sentences imposed for those offenses. We remand this matter to the trial
court for the state to elect which allied offense to pursue for sentencing. The judgment

of the trial court is otherwise affirmed.

          Judgment affirmed in part, sentences vacated in part, and cause remanded.

ZAYAS and BERGERON, JJ., concur.

Please note:
       The court has recorded its own entry this date.




                                                8